 1

 2

 3                                                             JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   THOMAS WADE ROBINSON,             CASE NO. EDCV 19-0007 DMG (SS)

12                    Petitioner,

13        v.                                JUDGMENT

14   COUNTY OF SAN BERNARDINO, et
     al.,
15
                      Respondents.
16

17

18        Pursuant to the Court’s Order Dismissing Habeas Action Without
19   Prejudice,
20

21        IT IS HEREBY ADJUDGED that the above-captioned action is
22   dismissed without prejudice.
23

24   DATED:    March 5, 2019
25

26                                                       ___          ____
                                         DOLLY M. GEE
27                                       UNITED STATES DISTRICT JUDGE
28
